Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 17 April 1810
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dearest Sister,
Atkinson April 17th. 1810

A Day since I saw Mrs Harrod & she informed me that you had thoughts of making us a visit, & to take your Daughter Adams, Abigail, Elizabeth, & Thomas, in the Carriage with you—Will not the President do us the favour of a visit—Mr Peabody & I, both wish we had anything in this Town to render it more agreeable—When I lived in Haverhill, we could have company to amuse him more congenial to his Talents & feelings—But this place, is my alloted residence & where my duty is, I can always find some fragrant flower, to beautify & sweeten my Passage—though for my Friends, & Abbys sake, I wish it were a different Situation, where I could have company whose Education might improve & whose Taste, & sentiments were more congenial—But to do Good, should be, & I hope is, the great Object of my Life—I lament, that I can do no more—
“Cast thy Bread upon the waters, & after many Days, it shall return to thee again”—is exemplified in the marriage of Mr Thaxters Daughter—Her Mother was soon provided for, by one of the richest men in Newbury, & his Orphan Child, treated by Mr Carter, with parental tenderness—
May our Cousin, prove herself worthy of such distinguished favours—be a good wife, Mother, & Friend—such as her own Father would approve, could he look down from the blissful abode—
O how happy should I be, if our good Sister Cranch could come with you—It is now our Vacation—commenced yesterday, & we have but two Boarders left—I wish you could come next week Let me, know if you can—
Be so good as to present our best respects where due, & think of me ever, as an affectionate Sister— 
Elizabeth PeabodyI am called, & must hasten—